ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Ronald L. Kopeska has committed professional misconduct warranting public discipline, namely, respondent testified falsely under oath in response to a direct question by the court in violation of Minn. R. Prof. Conduct 3.3(a)(1), 8.4(c) and 8.4(d).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a six-month suspension, waiver of the reinstatement hearing in Rule 18, RLPR, and payment of $900 in costs and disbursements under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Ronald L. Kopeska is suspended for six months from the date of this order. The hearing required under Rule 18(a)-(d), RLPR, is waived and respondent may petition for reinstatement by affidavit under Rule 18(f), RLPR. Respondent shall successfully complete the professional responsibility examination within one year of the date of this order as required under Rule 18(e)(3), RLPR. Respondent shall pay $900 in costs and disbursements.
BY THE COURT
Paul H. Anderson Associate Justice